DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Harrup et al. (U.S. Patent Application Number: 2019/0311472).
Consider claim 1; Harrup discloses the claimed invention is a proprietary Automated Iris-biometrics-login Identification System (AIIS) as a Convolutional Neural Network (CNN) supporting Machine- to-Machine (M2M) system-architecture-evolution solution (SAES), providing Global Single- Sign-On (G-SSO) protocols for virtual identifications, replacing multiple passwords, automating identifications, with machine learning algorithm using a particular learning algorithm, and / or technique, control by Artificial Intelligence (AI), automating identifications with plurality access of global computer network, accessing web-browser, search-engine, middle-ware, and Operating-System (OS) functionalities across multi-language platforms, via radio waves, and /or optical signals transmitting voice, or video, or video with voice digital signals, sending or receiving internet data, via radio waves, microwave, and / or optical signals. Wherein the invention 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN Broadband- technology (BB-T) Automated Iris-biometrics-login Identification System (AIIS), as a Convolutional Neural Network (CNN) supporting Machine-to-Machine (M2M) system- architecture-evolution solution (SAES), providing Global Single-Sign-On (G-SSO) protocols for virtual identifications, replacing multiple passwords, automating identifications, with machine learning algorithm using a particular learning algorithm, and / or technique, control by Artificial Intelligence (AI), distributed, and /or downloadable app from proprietary i2 App Bank, Apple Store, Google play, or other downloadable app source, or the World Wide Web (web), or install as Fifth Generation Software Hardware Security Module (5G-SoftHSM) software application for multi-processor, multi processing cache systems for multiprocessing or multitasking using proprietary central-processing units (CPU), proprietary central- processing units (CPU) with embedded Internet-Interoperability ( i2 ) wireless modem soldered 112onto motherboard as secure element into Central Processing Units (CPU), and embedded with proprietary integrated circuit (IC) (monolithic integrated circuit / microchip), web-servers, Fifth Generation New Radio (5G-NR), for telecommunication with supporting proprietary satellite- communication system "Aurora Polaris", with Global Satellite Positioning System (GPS), operable as microwave, and / or optical communication over freespace linking satellites, satellite-mounted antennas, or mounted-antennas on objects in space orbiting about the earth, aircraft-mounted antennas, lighter-than-air device mounted antennas, Fifth Generation Quantum Satellite Ground Antennas (5G-QSGAs) operable with earth stations, namely, stationery satellite earth stations operating with proprietary satellite-communication system "Aurora Polaris" with Geostationary (GEO) and Low Earth Orbiting (LEO) Illuminated- flying-saucer designed satellite , Satellite Ground Station (SGS) (earth-station / ground terminal) operable as : stationery satellite, omnidirectional Satellite Ground Station (SGS) , vehicle mounted satellite earth-station, locomotive or passenger transit mounted satellite earth stations, buoyant or waterborne satellite earth stations, watercraft or vessel mounted satellite earth stations, proprietary wireless-television and wireless-telephony (W2) fixed satellite service or very small aperture terminal (VSAT) satellite earth stations, satellite Mobile-Earth- Stations (MES), handheld earth stations for Satellite-Personal-Communications-Networks (S-PCN), satellite earth stations buried underground or submerged under water. The position of satellite antennas beams are changed by electrical means, with antennas feed network or multiple antennas switching, and satellite earth stations operable as receivers and transceivers for wireless communication, connecting Fifth Generation Radio Access Network (5G-RAN), Fifth Generation New Radio (5G-NR), proprietary multi-color, multi-language, bidirectional 113foldable i2 FOLDER smartphones embedded with proprietary internet-interoperability ( i2 ) processor (microprocessor) chip is embedded with nanotechnology designed and manufactured microchip, Mobile Phones (MP), Handheld Devices (HD), User Equipment (UE), Mobile Equipment (ME),Tablet Computers (TC), Laptop Computers (LC), Desktop Computers (DC), Network computers (NC), Mobile /Handheld Television (M/H-TV), Next Generation Handheld Television (NGH-TV), Enhanced Definition Television (EDTV), High Definition Television (HDTV), Fifth Generation Quantum Satellite Multimedia Set-top-boxes (5G-QSMS), Internet of Things (IoT), Internet of Things Device (IoT-D), Industrial Internet of Things (I-IoT), Industries of the Future Apparatus (IotF-A), Industries of the Future Machine (IotF-M), self-banking Automated Teller Machines (ATM), point-of-Sale (POS) apparatus, Drive-Thru-Restaurant contactfree self ordering and self-pay machines accessible via proprietary internet-interoperability ( i2 ) smartphones, Drive-in-Theater contactfree movie selection and self-pay machines accessible via proprietary internet-interoperability ( i2 ) smartphones, self-check-out machines, airport self-check-in baggage machines, self-check-in reservation terminals, self-check-in reservation kiosk, airline self-booking and check-in e- ticketing machines, cruise-ships self-booking and check-in e-ticket machines, rail-transit self-booking and check-in e-ticket machines, self-serve money-transfer machines, airports self-check-in machines, automated car-rental-n-car-return machines, hotel self-check-in and check-out machines, motel self-check-in and check-out machines, automated self-check-cashing \ machines, self-serve online-bill-payment machines, sporting-events self-pay-n-check- in entrance machines, movie theater self-pay-n-check-in entrance machines, workplace card- free time-clocking machines, electronic schools attendance e-registers, security-gate entrance machines, automated transportation facility access parking machines, automated transportation 114facility access toll passage machines, key-less buildings-access entrance machines, key-less secure-facilities entrance machines, cash-free self-pay-n-check-in and check-out entertainment appliances (entertainment machines entertainment apparatus / entertainment devices), cash-free self-pay-n-check-in and check-out amusement machines (amusement apparatus / amusement devices), cash-free self-pay-n-check-in and check-out gambling machines (gambling apparatus or gambling devices), automated voting machines, Hybrid electric vehicles (HEV) key-less entry and key-less ignition switch, smart-vehicles key-less entry and key-less ignition switch, key-less entry and key-less ignition switch-on of driver-free autonomous vehicles (self-driving cars) using robotic technology and Quantum Global-satellite Positioning System (QGPS) relaying data-cache to computers using artificial intelligence (Al) for processing electrical data to control routing, Hybrid electric vehicles (HEV) cash-free self-serve electric charge- stations, self-serve gas-pumps, other cash-free apparatus, robots, Robotic Equipment (RE), and / or Robotic Machines (RM) [par. 55 and 56].
Consider claim 2; Harrup discloses detecting the periocular biometric data, and iris biometric data separately before fusing them together, allow end-users to use iris-biometric from either eye's iris, and peri-ocular biometric features from the peri-ocular regions of the face in an event a bandage is covering one eye, and one peri-ocular region of the face, a multi-acquisition process is used in the acquisition of the biometric images as outlined below : * facial image acquisition including eye's iris, and pupil, in the pre-processing for the feature extraction of the iris-biometric to guard against spoofing, and to ensure iris is of a living being, and not from a deceased, in low light the pupil will dilates but constrict in bright light 115* facial image acquisition, and acquisition of the eye's iris of all enrolling users including the visually impaired for pattern recognition, because iris-patterns recognition is not sight dependent * facial image acquisition including periocular region of the face(used whenever an enrolling user is wearing a helmet, a mask, a religious veil, or a face occlusion hair style) [par. 55].
Consider claim 3; Harrup discloses 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN facilitate capturing biometric images using a smart device high resolution camera * 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN facilitate capturing biometric images of both eyes' iris, and peri-ocular biometric features from the peri-ocular regions of the face, and electing the most suitable samples for building users reference-templates profiles " 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN using pre-processing, and processing functions of extracted biometric features of captured biometric images, culminating with a particular generic machine learning algorithmic finite number of steps to generate, and convert the unique biometric trait into digital code, paired to enrolling user country specific national identification number, or national passport number, or drivers license number granted in domicile country, adding voice recognition to facilitate the visually impaired, and signature biometric for electronic signing of documents for use as a broader secure identification system, to compile reference- templates, for use as templates matching * 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN, using cryptography algorithm in 116encoding the iris biometric image data * 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN facilitate referencing, using comparison, automatically referencing an enrolling user newly compile reference-template profile, with cache biometric reference-templates cache-data, each time 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN system is evaluating similarity between new sample, and reference template within 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN database(s) * 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN matching automatically similarity between enrolling user new sample of the reference template for identity verification, virtual identifications, and classification * 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN facilitate using the patterns of the eyes' iris to generate authentication virtual identifications, offering the means to identify individuals without requiring the carrying of ID cards, and / or wearing of ID-badges, using automated identification service only, or automatic identification service with location-based service (LBS), matching extracted iris pattern with end users' images stored in databases associated with the system server(s). e 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN facilitate verification mode search (comparing live biometric sample against stored templates on a one-to-one basis), and in an event of an Image reject (IR), system will automatically switch to identification mode search (comparing live sample with all stored templates in 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN technology biometric database(s) * 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN facilitate a proprietary decision process of establishing subscribers, users, and / or client a.k.a members authentication, wherein 117the system will return a true positive (TP) if biometric correctly match the stored 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN cache-data, else the system will return a true negative (TN) if 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN data incorrectly fails to match cache-data [par. 55 and 62].
Consider claim 4; Harrup discloses comparing a submitted 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN sample against all 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN files (one-to-many) to determine if a reference template match exist within any 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN database, wherein if a match is found the subscribers, users, and / or client a.k.a members is authenticated, or the identity, and / or file of the subscribers, users, and / or client a.k.a members is retrieved, and returned, using a dual access system for verification, and / or identification including : * logging access to monitor, restrict, or grant access to data stored on personal-devices or public-machines, access data stored on network, access accounts or authenticate transactions, and other logical access services. * physical access system to monitor, restrict, or grant access entry into a room, an office, a building, a bank vault, a server room, a control tower, or any location to which access is restricted, and access is only granted, via SG-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN proprietary Automated Iris-biometrics-login Identification System (AIIS) [par. 55 and 62].
Consider claim 5; Harrup discloses facilitate the invention 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN proprietary Automated 118Iris-biometrics-login Identification System (AIIS), as a Convolutional Neural Network (CNN) supporting Machine-to-Machine (M2M) system-architecture-evolution solution (SAES), providing Global Single-Sign-On (G-SSO) protocols for virtual identifications, replacing multiple passwords, automating identifications, with machine learning algorithm using a particular learning algorithm, and / or technique , control by Artificial Intelligence (AI), embedded as Fifth Generation Software Hardware Security Module (5G-SoftHSM) embedded into Hardware Security Module (HSM), as cybersecurity software application suite as an interoperability application to lock smart device(s) and disable if stolen, secure data stored on smart devices, replacing multiple passwords login to social media and /or other websites, allowing individual Global Single-Sign-On (G-SSO), wherein functions include encrypting 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN data for authentication, automating identifications, with a plurality access of global computers, accessing web-browser, search- engine, middleware, Operating-System functionalities across multi-language platforms, via Fifth Generation Radio Access Network (5G-RAN), or Fifth Generation New Radio (5G-NR), linking proprietary internet-interoperability i2 FOLDER smartphones, proprietary internet- interoperability non-foldable i2 MINI smartphones, proprietary internet-interoperability (i2 ) Mobile Equipment (ME), proprietary Cellular Internet-of-Things (CIoT), and / or other apparatus including Mobile Phones (MP), Handheld Devices (HD), User Equipment (UE), Mobile Equipment (ME), Tablet Computers (TC), Laptop Computers (LC), Desktop Computers (DC), Network computers (NC), Mobile / Handheld Television (M/H-TV), Next Generation Handheld Television *NGH-TV), Enhanced Definition Television (EDTV), High Definition Television (HDTV), Fifth Generation Quantum Satellite Multimedia Set-top-boxes 119(5G-QSMS), Internet-of-Things (IoT), Cellular Internet-of-Things (CIoT), Internet-of -Things Device (IoT-D), Industrial Internet-of-Things (I-IoT), Industries of the Future Apparatus (IotF-A), Industries of the Future Machine (IotF-M), Automated Teller Machines (ATM), point-of-Sale (POS) apparatus, Drive-Thru-Restaurant contactfree self ordering and self-pay machines accessible via proprietary internet-interoperability ( i2 ) smartphones, Drive-in- Theater contactfree movie selection and self-pay machines accessible via proprietary internet- interoperable ( i2) smartphones, self-check-out machines, airport self-check-in baggage machines, self-check-in reservation terminals, self-check-in reservation kiosk, airline self- booking and check-in e-ticketing machines, cruise-ships self-booking and check-in e-ticket machines, rail-transit self-booking and check-in e-ticket machines, self-serve money-transfer machines, airports self-check-in machines, automated car-rental-n-car-return machines, hotel self-check-in and checkout machines, motel self-check-in and check-out machines, automated self-check-cashing machines, self-serve online-bill-payment machines, sporting-events self- pay-n-check-in entrance machines, movie theater self-pay-n-check-in entrance machines, workplace card-free time-clocking machines, electronic schools attendance e-registers, security- gate entrance machines, automated transportation facility access parking machines, automated transportation facility access toll passage machines, key-less buildings-access entrance machines, key-less secure-facilities entrance machines, cash-free self-pay-n-check-in and check-out entertainment appliances (entertainment machines entertainment apparatus / entertainment devices), cash-free self-pay-n-check-in and check-out amusement machines (amusement apparatus / amusement devices), cash-free self-pay-n-check-in and check-out gambling machines (gambling apparatus or gambling devices), automated voting machines, Hybrid electric vehicles (HEV) key-less entry and key-less ignition switch, smart-vehicles 120keyless entry and key-less ignition switch, key-less entry and key-less ignition switch-on of driver-free autonomous vehicles (self-driving cars) using robotic technology and Quantum Global satellite Positioning System (QGPS) relaying data-cache to computers operable wit machine learning algorithm, control by Artificial Intelligence (AI) processing electronic data used for routing control, Hybrid electric vehicles (HEV) cash-free self-serve electric charge- stations, self-serve gas-pumps, other cash-free apparatus, robots, Robotic Equipment (RE), and / or Robotic Machines (RM), delivering higher multi-gigabit per second (multi-Gbps) peak data speeds, ultra low latency, with more reliability, massive network capacity, increased availability, a more uniform user experience to a greater number of users, allowing higher performance with improved efficiency, enabling the connecting new industries delivering higher multi-gigabit per second (multi-Gbps) peak data speeds, ultra low latency, with more reliability, massive network capacity, increased availability, a more uniform user experience to a greater number of users, allowing higher performance with improved efficiency [par. 55 and 56].
Consider claim 6; Harrup discloses facilitate the invention 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN proprietary Automated Iris-biometrics-login Identification System (AIIS), supporting the term "5G-WiFi INSIDE" as a certification mark, certification of proprietary, and third-party manufactured products operable with the invention's 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN protocols [par. 58, 67, 68].
Consider claim 7; Harrup discloses facilitate the invention 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN proprietary Automated Iris-biometrics-login Identification System (AIIS), supporting the term "5G-WiFi INSIDE a.k.a 5G-WiFi" as a service mark for : 121e display logo on proprietary, and third-party packages of manufactured products operable with the invention's 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN proprietary Automated Iris-biometrics-login Identification System (AIIS) protocols. " display logo on the inside, windows, and / or doors of private or public establishment licensed to offer free "5G-WiFi INSIDE a.k.a 5G-WiFi" service to their subscribers, users, and / or client a.k.a members, using the invention's 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN proprietary Automated Iris-biometrics-login Identification System (AIIS) protocols * display logo on the inside, windows, and / or doors of passengers' aircraft, passengers' rail-transit, cruise-ships, and public-passengers vehicles * display screen-saver / display-screens logo for proprietary internet-interoperability i2 FOLDER smartphones, proprietary internet-interoperability non-foldable i2 MINI smart- phones, proprietary internet-interoperability ( i2 ) Mobile Equipment (ME), proprietary Cellular Internet-of-Things (CIoT), and / or other apparatus including Mobile Phones (MP), Handheld Devices (HD), User Equipment (UE), Mobile Equipment (ME), Tablet Computers (TC), Laptop Computers (LC), Desktop Computers (DC), Network computers (NC), Mobile / Handheld Television (M/H-TV), Next Generation Handheld Television (NGH-TV), Enhanced Definition Television (EDTV), High Definition Television (HDTV), Internet of Things (IoT),Cellular Internet of Things (CIoT), Internet of Things Device (IoT-D), Industrial Internet of Things (I-IoT), Industries of the Future Apparatus (IotF-A), Industries of the Future Machine (IotF-M), Automated Teller Machines (ATM), point-of-Sale (POS) apparatus, and other apparatus [par. 55, 56, 58].
Consider claim 8; Harrup discloses facilitate the 122invention's proprietary Automated Iris-biometrics-login Identification System (AIIS) as a Convolutional Neural Network (CNN) supporting Machine-to-Machine (M2M) system- architecture-evolution solution (SAES), providing Global Single-Sign-On (G-SSO) protocols for virtual identifications, replacing multiple passwords, automating identifications, with machine learning algorithm using a particular learning algorithm, and / or technique, control by Artificial Intelligence (AI), development and configuration, of software applications, operable as enterprise cybersecure application software suite, for distribution as software push-down or pull-down, and / or distributed as downloadable app from proprietary i2 App Bank, Apple Store, Google play, or other downloadable app source, or the World Wide Web (web), or install as embedded Software Hardware Fifth Generation Software Hardware Security Module (5G-SoftHSM) embedded into Hardware Security Module (HSM), and / or into proprietary Central Processing units (CPU) with embedded Internet-Interoperability ( i2 ) wireless modem soldered onto motherboard as secure element into Central Processing Units (CPU) , processors, and / or microprocessors installed electronics of web-servers, proprietary internet- interoperability i2 FOLDER smartphones, proprietary internet-interoperability non-foldable i2 MINI smartphones, proprietary internet-interoperability ( i2 ) Mobile Equipment (ME), proprietary Cellular Internet-of-Things (CIoT), and / or other apparatus including Mobile Phones (MP), Handheld Devices (HD), User Equipment (UE), Mobile Equipment (ME), Tablet Computers (TC), Laptop Computers (LC), Desktop Computers (DC), Network computers (NC), Mobile / Handheld Television (M/H-TV), Next Generation Handheld Television (NGH-TV), Enhanced Definition Television (EDTV), High Definition Television (HDTV), Fifth Generation Quantum Satellite Multimedia Set-top-boxes (5G-QSMS), Internet- of 123-Things (IoT),Cellular Internet-of-Things (CIoT), Internet of Things Device (IoT-D), Industrial Internet of Things (I-IoT), Industries of the Future Apparatus (IotF-A), Industries of the Future Machine (IotF-M), Automated Teller Machines (ATM), point-of-Sale (POS) apparatus, Hybrid electric vehicles (HEV), smart-vehicles, autonomous vehicles (self-driving cars), other smart devices or apparatus, and add-on applications for supporting the use of external additional devices, namely, dongles, smart cards, SIM cards, trusted platform module [TPM], USB or hardware security module, in addition to add-on applications interfacing with devices' Operating System (OS), or other system applications, and hardware, namely, embedded camera, optical biometric-sensor, and / or peripheral devices used to input data to devices, or output data from devices [par. 55-57].
Consider claim 9; Harrup discloses facilitate the invention's proprietary Automated Iris-biometrics-login Identification System (AIIS) as a Convolutional Neural Network (CNN) supporting Machine-to-Machine (M2M) system- architecture-evolution solution (SAES), providing Global Single-Sign-On (G-SSO) protocols for virtual identifications, replacing multiple passwords, automating identifications, with machine learning algorithm using a particular learning algorithm, and / or technique, control by Artificial Intelligence (AI), operable with proprietary plug-in Subscriber Identity Module (SIM) card, embedded with proprietary internet-interoperable ( i2 ) Subscriber Identity Module (SIM) toolkit personalizing the Subscriber Identity Module (SIM) card as a proprietary internet-interoperability ( i2 ) Unique Subscriber Identity Module (U-SIM) card / i2 U-SIM card. Wherein the proprietary internet-interoperability ( 12 ) Unique Subscriber Identity Module (U-SIM) card / i2 U-SIM card personalize Subscriber Identity Module (SIM) toolkit, 124capabilities, functional mechanisms, communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM), or communication protocols between Mobile Equipment (ME) and Subscriber include, but not limited to : - Subscriber Identity Module (SIM) card Application Toolkit provides mechanisms allowing applications, existing in the SIM, to interact and operate with any Mobile Equipment (ME) which supports the specific mechanism(s) required by the application - Subscriber Identity Module (SIM) card supporting SIM Application Toolkit shall be able to communicate with the additional card(s) and get information about the additional reader(s) via the Mobile Equipment (ME) - Mobile Equipment (ME) support the capabilities of the Subscriber Identity Module (SIM) card application toolkit services - Profile downloading provides a mechanism for the Mobile Equipment (ME) to relay to the Subscriber Identity Module (SIM) card what the card's capabilities are - Subscriber Identity Module (SIM) card Application Toolkit proactive mechanisms enable the SIM card to initiate functions of the Mobile Equipment (ME) - Data downloading to the Subscriber Identity Module (SIM) card uses either dedicated commands (the transport mechanisms of Short Message Service (SMS) point-to-point (PP) and Cell Broadcast (CB) or the bearer independent protocol - Subscriber Identity Module (SIM) control Mobile Equipment (ME) calls, whenever this service is activated by the SIM, all dialed digit strings, supplementary service control strings and Unstructured Supplementary Service Data (USSD) strings are first passed to the SIM before the Mobile Equipment (ME) sets up the call, the supplementary service operation or the Unstructured Supplementary Service Data (USSD) operation. Mobile Equipment (ME) 125concurrently pass to the SIM its current serving cell - Subscriber Identity Module (SIM) has the ability to allow, bar or modify calls, the supplementary service operation or Unstructured Supplementary Service Data (USSD) operation. The SIM also has the ability to replace a call request, a supplementary service operation or a Unstructured Supplementary Service Data (USSD) operation by another call request or supplementary service operation or Unstructured Supplementary Service Data (USSD) operation - Subscriber Identity Module (SIM) control Short Message Service (SMS), whenever this service is activated by the SIM, all short messages are first passed to the SIM before the Mobile Equipment (ME) sends the short message, the Mobile Equipment (ME) concurrently pass to the SIM the current serving cell - Subscriber Identity Module (SIM) have the ability to allow the sending of Short Message Service (SMS), bar the sending or modify the destination address of the short message before sending short message - Subscriber Identity Module (SIM) card Application Toolkit embedded with 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN Broad-band-technology (BB-T) Automated Iris-biometrics-login Identification System (AIIS) as a Convolutional Neural Network (CNN) supporting Machine-to-Machine (M2M) system-architecture-evolution solution (SAES), providing Global Single-Sign-On (G-SSO) protocols for virtual identifications, replacing multiple passwords, automating identifications, with machine learning algorithm using a particular learning algorithm, and / or technique, control by Artificial Intelligence (AI), and proprietary Fifth Generation Software Hardware Security Module (5G-SoftHSM) embedded into Hardware Security Module (HSM), as cybersecurity 126software application suite to ensure data confidentiality, data integrity, and data sender validation * Profile download instruction is sent by the Mobile Equipment (ME) to the Subscriber Identity Module (SIM) as part of the SIM initialization procedure, the profile sent by the Mobile Equipment (ME) download mechanisms relevant to SIM Application Toolkit as supported by the Mobile Equipment (ME) - POWER ON CARD communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which initiates a session with additional card and returns all Answer To Reset (ATR) bytes - POWER OFF CARD communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which close session with additional card - GET CHANNEL STATUS communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which requests the Mobile Equipment (ME) to return the current status of available data channel(s) - OPEN CHANNEL communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which requests the Mobile Equipment (ME) to open a data channel - RECEIVE DATA communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which requests Mobile Equipment (ME) to return to the SIM data received on specified channel - CLOSE CHANNEL communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which requests the Mobile Equipment 127(ME) to close specified data channel - DISPLAY TEXT communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which requests the Mobile Equipment (ME) which displays text or an icon / icons on Mobile Equipment (ME) screen, this is a high priority to replace anything else on screen - GET INKEY communication protocols between Subscriber Identity Module (SIM) and Subscriber which sends text or an icon to the display and requests a single character response in return, allow dialogue between Subscriber Identity Module (SIM) and Subscriber, particularly for selecting an option from a menu - GET INPUT communication protocols between Subscriber Identity Module (SIM) and Subscriber which sends text or an icon to the display and requests a response in return from Subscriber allowing dialogue between Subscriber Identity Module (SIM) and Subscriber * GET READER STATUS communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which requests the Mobile Equipment (ME) to disclose information about additional reader(s) and inserted card(s) - LAUNCH BROWSER communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which requests the Mobile Equipment (ME) which request a browser inside a browser enabled Mobile Equipment (ME) to interpret the content corresponding to a Uniform Resource Locator (URL) - MORE TIME communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a command mechanism to provide Subscriber Identity Module (SIM) Application Toolkit task in SIM to request more processing time, this does not request any action from Mobile Equipment (ME) just respond with 128TERMINAL RESPONSE (OK) - PERFORM CARD APDU communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a request to Mobile Equipment (ME) to send an Application Protocol Data Unit (APDU) command to the additional card - PLAY TONE communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a request to Mobile Equipment (ME) to play a tone in its earpiece, ringer, or other appropriate loudspeaker - POLL INTERVAL communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which negotiates how often Mobile Equipment (ME) sends STATUS commands to the SIM during idle mode. Polling is disabled with POLLING OFF - PROVIDE LOCAL INFORMATION communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which requests Mobile Equipment (ME) to pass local information to the SIM for Mobile Country Code (MCC) and Mobile Network Code (MNC) of network on which user is registered - REFRESH communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which requests the terminal to carry out an initialization, and/or advises the terminal that contents or structure of Elementary Files (EF) on Universal Integrated Circuit Card (UICC) have been changed, making it possible to restart card session by resetting Universal Integrated Circuit Card (UICC) - RUN AT COMMAND communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which will convey an Application Protocol Data Unit (APDU) command / AT Command to the terminal, and cause the response 129to an Application Protocol Data Unit (APDU) command / AT Command to be returned to Universal Integrated Circuit Card (UICC) - SET UP EVENT LIST communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism where Universal Integrated Circuit Card (UICC) supplies list of events which it wants the terminal to provide details of when these events happen - SELECT ITEM communication protocols between Subscriber Identity Module (SIM) and Subscriber defines a mechanism where Universal Integrated Circuit Card (UICC) supplies a list of items, and user is expected to choose one, the terminal presents list in an implementation-dependent way - SET UP IDLE MODE TEXT communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which supplies text string to be used by terminal as stand-by mode text - SET UP MENU communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism where Universal Integrated Circuit Card (UICC) supplies list of items to be incorporated into terminal's menu structure - SET UP CALL communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanisms for set up call, of which there are three types: 'set up a call, but only if not currently busy on another call 2 set up a call, putting all other calls (if any) on hold 3 set up a call, disconnecting all other calls (if any) - SEND DATA communication protocols between Mobile Equipment (ME) and Subscriber 130Identity Module (SIM) defines a mechanism which requests terminal to send on the specified channel data provided by Universal Integrated Circuit Card (UICC) - SEND DTMF communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which requests terminal to send Dual Tone Multiple Frequency (DTMF) tone(s) during established call - SERVICE SEARCH communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which requests terminal to look for services available in terminal environment - TIMER MANAGEMENT communication protocols between Mobile Equipment (ME) and Subscriber Identity Module (SIM) defines a mechanism which requests terminal to manage timer in ways described in command as: start, deactivate and get the current value, in case of starting a timer, for a duration indicated in command [par. 42-44, 56].
Consider claim 10; Harrup discloses facilitate the invention's proprietary Automated Iris-biometrics-login Identification System (AIIS) as a Convolutional Neural Network (CNN) supporting Machine-to-Machine (M2M) system- architecture-evolution solution (SAES), providing Global Single-Sign-On (G-SSO) protocols for virtual identifications, replacing multiple passwords, automating identifications, with machine learning algorithm using a particular learning algorithm, and / or technique, control by Artificial Intelligence (AI), operable with proprietary multi-color, multi-language, bidirectional internet-interoperability i2 FOLDER smartphones, wherein from a folded closed position at 00, the i2 phone can be folded any degree between 1* degree to 900, or 1800, or 2704 to 3600 backward, and reverse this process to returning the device to a folded unopened position.  Mechanisms and / or functionalities of this proprietary 12 FOLDER smartphone include, but 131not limited to * user-interface (UI) extending from top to bottom and end-to-end of the frontal view of the i2 FOLDER smartphone, wherein the phone has no tactile keypad, but a popup virtual keypad e flexible plastic is used in the construction of i2 FOLDER smartphone user-interface (UI) screen, thereby creating a synthetic screen to mimic a Liquid Crystal Display (LCD) screen * flexible plastic is also used in the construction of i2 FOLDER smartphone back-cover " admixture of metals are combined to forming the alloy used in the construction of the border framing of the i2 FOLDER smartphone * hinges on the i2 FOLDER smartphone are affixed at the midpoints on the vertical siding of the border frame, wherein the hinges are bidirectional, with a degree of freedom rotatable from 10 degree to 900, or 1800, or 270* to 3600 to a backward position and back to a folded unopened position * Having mechanism and digital functional characteristics means, and / or provision for locking proprietary h2 FOLDER smartphone to Subscriber Identity Module (SIM) card installed in the currently selected card slot, requiring virtual biometric identification every-time device is power-up and whenever lock command is issued * Having mechanism and digital functional characteristics means, and / or provision for locking proprietary i2 FOLDER smartphone to the very first inserted Subscriber Identity Module (SIM) card requesting re-registering of biometric-data if other than the first SIM card is inserted * Having mechanism and digital functional characteristics means, and / or provision for access 132security to prevention of unauthorized access, and used for connection setup, using Fifth Generation Wireless Freespace internet-connectivity (5G-WiFi), and Fifth Generation Software Hardware Security Module (5G-SoftHSM) application " Having mechanism and digital functional characteristics means, and / or provision for an Automated Iris-biometrics-login Identification System (AIIS) 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN Single-Sign-On (SSO) protocols, embedded as Fifth Generation dot Wireless Freespace internet-connectivity (5G-WiFi), and Fifth Generation Software Hardware Security Module (5G-SoftHSM) proprietary application, for encrypting the invention's 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN data for authentication, replacing multiple-passwords, allowing individual Single-Sign-On (SSO) protocol, automating identifications with plurality access of global computer network, accessing web-browser, search-engine, middleware, and Operating-System (OS) functionalities across multi-language platforms " Having mechanism and digital functional characteristics means, and / or provision for an Automated Iris-biometrics-login Identification System (AIIS) 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN Single-Sign-On (SSO) protocols for identification, identity verification, and authentication for accessing social media, email, and all internet sites which migrate from passwords login to the invention's Automated Iris-biometrics-login Identification System (AIIS) "5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN" Broadband- technology (BB-T) Single-Sign-On (SSO) protocols, automating identifications with plurality access of global computer network, accessing web-browser, search-engine, middle-ware, and Operating-System (OS) functionalities across multi-language platforms, with machine 133translation * Having mechanism and digital functional characteristics means, and / or provision for using virtual identity not requiring the use of passwords " Having mechanism and digital functional characteristics means, and / or provision for individual registration on entry or exit * Having mechanism and digital functional characteristics means, and / or provision for extraction of facial image taken as a whole, or extraction of facial parts, and / or periocular region of face including eyes * Having mechanism and digital functional characteristics means, and / or provision for acquiring, and recognizing eyes' iris verification " Having mechanism and digital functional characteristics means, and / or provision for iris scans, voice-prints or voice recognition * Having mechanism and digital functional characteristics means, and / or provision for evaluating biometrics * Having means to read data stored on identifier, and to verify identity of user functional characteristics " Having mechanism and digital functional characteristics means, and / or provision for identification means " Having mechanism and digital functional characteristics means, and / or provision for acquiring end-user identification * Having mechanism and digital functional characteristics means, and / or provision for identification of persons by analyzing their voice or speech, and matching iris-prints to voice- 134prints to guard against spoofing * Having mechanism and digital functional characteristics means, and / or provision for authentication use by permission * Having mechanism and digital functional characteristics means, and / or provision for user authentication establishing the identity or authorization of security principals, and / or end-user " Having mechanism and digital functional characteristics means, and / or provision for applying multi-factor authentication using biometric, cryptography, or cryptography arrangements including means for verifying the identity or authority of a user, or for message authentication " Having mechanism and digital functional characteristics means, and / or provision for continuous authentication e Having mechanism and digital functional characteristics means, and / or provision for recurrent verification * Having mechanism and digital functional characteristics means, and / or provision for fraud detection, spoof detection, or prevention against service impersonation, phishing, pharming, and / or web spoofing avoiding frauds " Having mechanism and digital functional characteristics means, and / or provision for verifying human interaction, namely, Captcha * Having mechanism and digital functional characteristics means, and / or provision for protecting transmitted data using encryption, and decryption " Having mechanism and digital functional characteristics means, and / or provision for using video camera as image processor 135" Having mechanism and digital functional characteristics means, and / or provision for transmitting or receiving image data using 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN via wireless network, and the internet " Having mechanism and digital functional characteristics means, and / or provision for Voice call mode, wherein subscribers, users, and / or client can select and set command voice call mode for making a voice call, wherein the voice call mode can be Circuit switched (CS), or Voice over IP (VoIP) * Having mechanism and digital functional characteristics means, and / or provision for attaching image data to messages, namely, email " Having mechanism and digital functional characteristics means, and / or provision for image data generation, namely, scan-to-email or network scanners, and / or scanning to an image reading or reproducing device, example a facsimile reader or printer " Having support for Advanced Television Systems Committee - Mobile / Handheld ( ATSC-M/H ) standard " Having support for Digital Video Broadcasting - Satellite services to Handhelds (DVB-SH ) mobile-TV formats for delivering Internet Protocol (IP) based media content and data " Having support for Digital Video Broadcasting - Next Generation Handheld (DVB-NGH) " Having support for Digital Terrestrial Multimedia Broadcast (DTMB) " Having support for Integrated Services Digital Broadcasting-Satellite (ISDB-S) standard for Digital Television (DTV) and digital radio * Having functional characteristics for personal identification whereby access is granted by matching users biometric characteristics 136* Having functional characteristics for proprietary social network Automated Iris-biometrics-login Identification System (AIIS) 5G-WiFi INSIDE SECURE IRIS BIOMETRICS' LOGIN Single-Sign-On (SSO) protocol * Having functionalities for the acquisition of individual registrant iris-biometric patterns, for preprocessing, and processing, culminating with an algorithmic finite number of steps to generate iris-biometrics' login virtual identification * Having functional characteristics for searching cloud-base database Identification Systems (IDS) to determine whether a person's biometric information exists more than once in a database " Having mechanism and digital functional characteristics means, and / or provision for executing command to lock, unlock or interrogate Mobile Termination (MT) or network facility, wherein password would normally needed to do such actions * Having mechanism and digital functional characteristics means, and / or provision for direct dialing from phonebook * Having mechanism and digital functional characteristics means, and / or provision for electronic transmission and reception of transient visual images * Having mechanism and digital functional characteristics means, and / or provision for radio voice communication functional characteristics including the transmission and reception of human voice communication by radio waves * Having mechanism and digital functional characteristics means, and / or provision for direction finding e Having mechanism and digital functional characteristics means, and / or provision for controlling and regulating external devices 137* Having mechanism and digital functional characteristics means, and / or provision for controlling externally the operation of cameras, and / or other photographic devices * Having mechanism and digital functional characteristics means, and / or provision for direction-finding * Having mechanism and digital functional characteristics means, and / or provision for automatic lock-on means to continuously track a target using Global Positioning System (GPS) e Having mechanism and digital functional characteristics means, and / or provision for direction determination means to track the direction of an object, or target from a reference point using Global Positioning System (GPS) * Having mechanism and digital functional characteristics means, and / or provision for mapping graphic representation of Global Positioning System (GPS) location information received from returned signals " Having mechanism and digital functional characteristics means, and / or provision for recording and storing graphic representation of GPS) location information received in a returned signal e Having mechanism and digital functional characteristics means, and / or provision for receiving, and / or transmit radio wave via satellite, or an object in space orbiting about the earth " Having digital functional characteristics means Subscriber Identity Modules (SIM) cards " Having User Interface (UI) pressure or position sensitive light-pen, or finger touch-screen surface, and touch screen menu functional characteristics " Having User Interface (UI) touch screen popup keyboard digital functional characteristics means data input 138" Having User Interface (UI) digital functional characteristics means menu-type displays " Having mechanism and digital functional characteristics means Automatic Number Identification / Calling Number Identification (ANI / CLID) " Having mechanism and digital functional characteristics means caller identification (caller ID) " Having mechanism and digital functional characteristics means matching or retrieving stored caller ID information " Having functional characteristics means Dialed Number Identification Service (DNIS) " Having mechanism and digital functional characteristics means caller location display : city, state, and / or country " Having mechanism and digital functional characteristics means caller local time indication " Having digital functional characteristics means Debit-cards, Credit-cards, Individual merchant-cards, Multi-merchant-cards, Calling cards, and Prepaid cards * Having digital digital digital functional characteristics means, and / or provision for Call Waiting (CW) and Call Holding (HOLD) " Having mechanism and digital functional characteristics means, and / or provision for call blocking, and / or Call Barring (CB) * Having mechanism and digital functional characteristics means, and / or provision for audio conferencing, and / or audio with video conferencing e Having mechanism and digital functional characteristics means, and / or provision for MultiParty (MPTY) calling, and MultiParty (MPTY) conferencing * Having mechanism and digital functional characteristics means, and / or provision for video teleconferencing access by authorization 139* Having mechanism and digital functional characteristics means, and / or provision for multilingual language selection * Having mechanism and digital functional characteristics means, and / or provision for speaker recognizer, speech recognition, voice recognition, speaker identification, or speaker verification, or voice verification, and voice authorization * Having mechanism and digital functional characteristics means, and / or provision for voice activation or recognition * Having digital functional characteristics means, and / or provision for control by voice recognition * Having mechanism and digital functional characteristics means, and / or provision for Speech Signal Processing, Linguistics, and Language Translation * Having mechanism and digital functional characteristics means, and / or provision for voice dialing calls to emergency services, namely, ambulance services (paramedics), fire services, and / or police services * Having digital functional characteristics means, and / or provision for Short Message Service (SMS) * Having digital functional characteristics means, and / or provision for text messaging, and Teletext messaging * Having digital functional characteristics means, and / or provision for televoting, and / or online-polling * Having digital functional characteristics means, and / or provision for voice message recording * Having digital functional characteristics means, and / or provision for audio message storage, 140and retrieval * Having digital functional characteristics means, and / or provision for message display, storage, and delete * Having digital functional characteristics means, and / or provision for still photo capturing, and storage * Having digital functional characteristics means, and / or provision for still photo editing, and storing * Having digital functional characteristics means, and / or provision for still photo download, uploading, and sharing * Having digital functional characteristics means, and / or provision for still photo scanning, editing, and storage - Having mechanism and digital functional characteristics means, and / or provision for accessing Multiple Output (MIMO) Over-the-Air (OTA) Radio Access Technology (RAT) - Having mechanism and digital functional characteristics means, and / or provision for accessing Digital Terrestrial Television (DTT) for Digital Video Broadcasting-Handheld (DVB-H) * Having mechanism and digital functional characteristics means, and / or provision for video recording, editing, and storage * Having mechanism and digital functional characteristics means, and / or provision for video download, uploading, and sharing * Having mechanism and digital functional characteristics means, and / or provision for video- on-demand * Having mechanism and digital functional characteristics means, and / or provision for pay- 141per-view e Having mechanism and digital functional characteristics means, and / or provision for video displaying * Having mechanism and digital functional characteristics means, and / or provision for video or audio transmission, recording or playback e Having mechanism and digital functional characteristics means, and / or provision for video streaming functional characteristics * Having mechanism and digital functional characteristics means, and / or provision for watching live-broadcast of television transmission e Having mechanism and digital functional characteristics means, and / or provision for recording, storage, and replaying live-broadcast of television transmission * Having mechanism and digital functional characteristics means, and / or provision for listening to live-broadcast of satellite-radio, shortwave-radio, FM-radio, and AM-radio transmission * Having mechanism and digital functional characteristics means, and / or provision for recording, storage, and replaying live-broadcast of satellite-radio, shortwave-radio, FM-radio, and AM-radio transmission * Having mechanism and digital functional characteristics means, and / or provision for conducting transactions with stated purpose as recreation, and / or entertainment, namely, for placing or settling a wager, and / or purchasing television viewing time * Having mechanism and digital functional characteristics means, and / or provision for external connection, and operable as Remote-control-device (RCD), the ii phone function as Remote- Access-Control-Equipment (RACE) for equipment-to-equipment (E2E) connections, 142including : for power-on or power-off, to enable or disabling, or connect and control remotely: Enhanced Definition Television (EDTV), High Definition Television (HDTV), Mobile / Handheld Television (M/H-TV), Next Generation Handheld Television (NGH-TV), computers, User Equipment (UE), Mobile Equipment (ME), Internet of Things (IoT), Cellular Internet of Things (CIoT)Internet of Things s (IoT-D), Industrial Internet of Things (I-IoT), Industries of the Future Apparatus (IotF-A) Industries of the Future Machines (IotF-M), Point of Sale (POS) apparatus, and robots, Robotic Equipment (RE), and / or Robotic Machines (RM), embedded with Fifth Generation Wireless Freespace internet-interconnectivity (5G-WiFi), and Fifth Generation Software Hardware Security Module (SG-SoftHSM) application. * Having mechanism and digital functional characteristics means, and / or provision for authentication in transaction processing e Having mechanism and digital functional characteristics means, and / or provision for using mutual authentication between devices and transaction partners * Having mechanism and digital functional characteristics means, and / or provision for encrypting personal data of user * Having mechanism and digital functional characteristics means, and / or provision for storing personal data user * Having mechanism and digital functional characteristics means, and / or provision for biometric identity checks " Having mechanism and digital functional characteristics means, and / or provision for using two different networks, one for transaction and one for security confirmation * Having mechanism and digital functional characteristics means, and / or provision for using location information in online-transactions 143* Having mechanism and digital functional characteristics means, and / or provision for identity check for transactions * Having mechanism and digital functional characteristics means, and / or provision for payment using discounts or coupons * Having mechanism and digital functional characteristics, means, and / or provision for individual merchant or multi-merchant electronic single-use,/ or and re-usable coupons * Having mechanism and digital functional characteristics means, and / or provision for transaction processing * Having mechanism and digital functional characteristics means, and / or provision for online transaction processing * Having mechanism and digital functional characteristics means, and / or provision for online- shopping (e-commerce / e-shopping) services * Having mechanism and digital functional characteristics means, and / or provision for cancellation of a transaction * Having mechanism and digital functional characteristics means, and / or provision for tabulating Point-of-sale type terminal machine electronic sales transactions including automated machine-to-machine (M2M) transfer of items scanned to proprietary i2 smartphone and electronic credit, debit card, and / or bitcoin payment e Having mechanism and digital functional characteristics means, and / or provision for transaction verification * Having mechanism and digital functional characteristics means, and / or provision for Remote Banking, and / or Home Banking * Having mechanism and digital functional characteristics means, and / or provision for stated 144use as general purpose terminal for Home Banking performing transactions from personal or proprietary business bank account, acknowledging and confirming funds transferred, or deposited virtually to personal or proprietary business account, and / or convey virtually withdrawn by a user from a personal or proprietary bank account * Having mechanism and digital functional characteristics means, and / or provision for balancing online accounts * Having mechanism and digital functional characteristics means, and / or provision for currency conversion * Having mechanism and digital functional characteristics means, and / or provision for remote Automated Teller Machine (ATM) banking * Having mechanism and digital functional characteristics means, and / or provision for permitting deposit or withdrawal from Automated Teller Machine (ATM) * Having mechanism and digital functional characteristics, means, and / or provision for autonomous linking proprietary internet-interoperability i2 smartphone machine-to-machine (M2M) to subscribers, users, or clients credit or debit card issuers computer networks to elect to use the i2 smartphone to transact electronic payments or money transfer in lieu of using a physical credit or debit card * Having mechanism and digital functional characteristics, means, and / or provision for proprietary internet-interoperability i2 smartphone Check-writer, printing or writing of checks linking machine-to-machine (M2M) to subscribers, users, or clients bank account * Having mechanism and digital functional characteristics means, and / or provision for use of electronic signatures * Having mechanism and digital functional characteristics means, and / or provision for 145accessing banking information * Having mechanism and digital functional characteristics means, and / or provision for electronically transferring, and / or wiring of funds globally * Having mechanism and digital functional characteristics means, and / or provision for fraud control, and / or billing restrictions " Having mechanism and digital functional characteristics means, and / or provision for posting payment transactions for electronic funds transfer " Having mechanism and digital functional characteristics means, and / or provision for monitoring bank accounts, credit-cards available credit, or card usage balance * Having mechanism and digital functional characteristics means, and / or provision for paying for calls made from different accounts, namely, calling-card, credit-card, debit-card, saving account, and /or checking account * Having mechanism and digital functional characteristics, means, and / or provision for proprietary internet-interoperability i2 smartphone to be operable as electronic calculator for performing electronic calculations * Having mechanism and digital functional characteristics means, and / or provision for using camera for reading pictured code, namely, barcode, and / or or QR-code * Having digital functional characteristics means, and / or provision for billing computing software, and / or program * Having mechanism and digital functional characteristics means, and / or provision for reading software being embedded on the device " Having mechanism and digital functional characteristics means, and / or provision for using electronic wallets or electronic money safes avoiding fraud 146" Having digital functional characteristics means, and / or provision for performing or posting payment transactions * Having digital functional characteristics means, and / or provision for consumer transaction fees billing 9 Having mechanism and digital functional characteristics means, and / or provision for online bill paying * Having mechanism and digital functional characteristics means, and / or provision for contactfree payments by cards * Having mechanism and digital functional characteristics means, and / or provision for online distribution or payments, using virtual cards, e-cash, digital currencies, bank wire transfer, banks credit-cards, banks debit-cards, prepaid debit-cards, single use cards, rechargeable cards, multi-merchant or select merchant cards, and / or checking account for posting of online payment transactions * Having mechanism and digital functional characteristics means, and / or provision for billing code, and / or trigger code " Having mechanism and digital functional characteristics means, and / or provision for multiple billing accounts 9 Having mechanism and digital functional characteristics means, and / or provision for billing payment option selection * Having mechanism and digital functional characteristics means, and / or provision for incentive billing ' Having mechanism and digital functional characteristics means, and / or provision for discount charge rate or billing plan 147" Having mechanism and digital functional characteristics means, and / or provision for redirect billing * Having digital functional characteristics means, and / or provision for split billing or cost sharing " Having mechanism and digital functional characteristics means, and / or provision for third party billing " Having mechanism and digital functional characteristics means fori-800 number billing " Having mechanism and digital functional characteristics means, and / or provision for 1-900 number billing " Having mechanism and digital functional characteristics means, and / or provision for portable number billing " Having mechanism and digital functional characteristics means, and / or provision for inter- exchange billing operation * Having mechanism and digital functional characteristics means, and / or provision for long distance billing * Having mechanism and digital functional characteristics means, and / or provision for interfacing with foreign exchange conversion * Having mechanism and digital functional characteristics means, and / or provision for Telemedicine, and Teleprescription ordering, and / or refill * Having mechanism and digital functional characteristics means, and / or provision for remote security-camera monitoring " Having mechanism and digital functional characteristics means, and / or provision for remote 148vehicle ignition control * Having mechanism and digital functional characteristics means, and / or provision for remote control of electronically operated garage doors, security-gates, electronically operated safes, and / or doors * Having mechanism and digital functional characteristics means, and / or provision for electronic mail (email) services " Having mechanism and digital functional characteristics means, and / or provision for proprietary web-browser, and search-engine services " Having mechanism and digital functional characteristics means, and / or provision for web browsing, and web search * Having mechanism and digital functional characteristics means, and / or provision for social networking * Having mechanism and digital functional characteristics means, and / or provision for paging services " Having mechanism and digital functional characteristics means, and / or provision for translation services * Having mechanism and digital functional characteristics means, and / or provision for electronic book (e-book) services * Having mechanism and digital functional characteristics means, and / or provision for music streaming * Having mechanism and digital functional characteristics means, and / or provision for downloadable music, and uploading services [par. 42-44, 56].
Consider claim 11; Harrup discloses facilitate the 149invention's proprietary Automated Iris-biometrics-login Identification System (AIIS) as a Convolutional Neural Network (CNN) supporting Machine-to-Machine (M2M) system- architecture-evolution solution (SAES), providing Global Single-Sign-On (G-SSO) protocols for virtual identifications, replacing multiple passwords, automating identifications, with machine learning algorithm using a particular learning algorithm, and / or technique, control by Artificial Intelligence (AI), operable with proprietary internet-interoperability ( 12 ) wireless modem for embedding as secure element soldered into proprietary internet-interoperability ( i2 ) Central- Processing Units (CPU). Wherein internet-Interoperability ( i2 ) wireless modem soldered onto motherboard as secure element into Central Processing Units (CPU) enable wireless-connections, and wireless Machine-to-Machine (M2M) communication via Fifth Generation Radio Access Network (5G-RAN), or Fifth Generation New Radio (5G-NR), linking proprietary internet-interoperability i2 FOLDER smartphones, proprietary internet- interoperability non-foldable i2 MINI smartphones, proprietary internet-interoperability ( i2) Mobile Equipment (ME), proprietary Cellular Internet-of-Things (CIoT), and / or other apparatus including Mobile Phones (MP), Handheld Devices (HD), User Equipment (UE), Mobile Equipment (ME), Tablet Computers (TC), Laptop Computers (LC), Desktop Computers (DC), Network computers (NC), Mobile /Handheld Television (M/H-TV), Next Generation Handheld Television (NGH-TV), Enhanced Definition Television (EDTV), High Definition Television (HDTV), Fifth Generation Quantum Satellite Multimedia Set-top-boxes (5G-QSMS), Internet of Things (IoT),Cellular Internet of Things (CIoT), Internet of Things Device (IoT-D), Industrial Internet of Things (I-IoT), Industries of the Future Apparatus (IotF-A), Industries of the Future Machine (IotF-M), Automated Teller Machines (ATM), 150point-of-Sale (POS) apparatus, Drive-Thru-Restaurant contactfree self ordering and self-pay machines accessible via proprietary internet-interoperability ( i2 ) smartphones, Drive-in- Theater contactfree movie selection and self-pay machines accessible via proprietary internet- interoperable ( i2 ) smartphones, self-check-out machines, airport self-check-in baggage machines, self-check-in reservation terminals, self-check-in reservation kiosk, airline self- booking and check-in e-ticketing machines, cruise-ships self-booking and check-in e-ticket machines, rail-transit self-booking and check-in e-ticket machines, self-serve money-transfer machines, airports self-check-in machines, automated car-rental-n-car-return machines, hotel self-check-in and chcck-out machines, motel self-check-in and check-out machines, automated self-check-cashing machines, self-serve online-bill-payment machines, sporting-events self- pay-n-check-in entrance machines, movie theater self-pay-n-check-in entrance machines, workplace card-free time-clocking machines, electronic schools attendance e-registers, security- gate entrance machines, automated transportation facility access parking machines, automated transportation facility access toll passage machines, key-less buildings-access entrance machines, key-less secure-facilities entrance machines, cash-free self-pay-n-check-in and check-out entertainment appliances (entertainment machines entertainment apparatus / entertainment devices), cash-free self-pay-n-check-in and check-out amusement machines (amusement apparatus / amusement devices), cash-free self-pay-n-check-in and check-out gambling machines (gambling apparatus or gambling devices), automated voting machines, Hybrid electric vehicles (HEV) key-less entry and key-less ignition switch, smart-vehicles key- less entry and key-less ignition switch, key-less entry and key-less ignition switch-on of driver- free autonomous vehicles (self-driving cars) using robotic technology and Quantum Global- satellite Positioning System (QGPS) relaying data-cache to computers using artificial 151intelligence (AI) processing electrical data to control routing, Hybrid electric vehicles (HEV) cash-free self-serve electric charge-stations, self-serve gas-pumps, other cash-free apparatus, robots, Robotic Equipment (RE), and / or Robotic Machines (RM), delivering higher multi- gigabit per second (multi-Gbps) peak data speeds, ultra low latency, with more reliability, massive network capacity, increased availability, a more uniform user experience to a greater number of users, allowing higher performance with improved efficiency, enabling the connecting new industries delivering higher multi-gigabit per second (multi-Gbps) peak data speeds, ultra low latency, with more reliability, massive network capacity, increased availability, a more uniform user experience to a greater number of users, allowing higher performance with improved efficiency [par. 55, 56].
Consider claim 12; Harrup discloses facilitate the invention's proprietary Automated Iris-biometrics-login Identification System (AIIS) as a Convolutional Neural Network (CNN) supporting Machine-to-Machine (M2M) system- architecture-evolution solution (SAES), providing Global Single-Sign-On (G-SSO) protocols for virtual identifications, replacing multiple passwords, automating identifications, with machine learning algorithm using a particular learning algorithm, and / or technique, control by Artificial Intelligence (Al), operable with proprietary satellite-communication system "Aurora Polaris" comprising two sets of orbiting satellites in relation to their global orbiting coordinate, namely, Aurorae Borealis ( northern lights satellites) referencing Illuminated- flying-saucer Designed Satellite with proprietary Collision Control (C2) Navigation System (NS) Low earth-orbiting (LEO) satellites orbiting across the north-eastern and north-western coordinates of the North-Pole in outer-space above the Kirmin line, and Aurorae Australi (southern lights satellites) Illuminated-flying-saucer Designed Satellite with proprietary 152Collision Control (C2) Navigation System (NS), orbiting across the South-Pole in outer-space above the Kirmin line, and / or stationary the eastern or western coordinate of outer-space above the equator, and the Kirmin line, within the Ionosphere region of the Atmosphere's Exosphere layer, operable as Geostationary (GEO) satellites. Wherein the embodiment is systems, and methods operable as freespace universal connectivity for communication from Low earth-orbiting (LEO) satellites, and Geostationary (GEO) satellites, transmitting relay signal to omnidirectional Satellite Ground Station (SGS) (earth-station / ground terminal), as space-to-ground transceiver, and / or ground-to-space transceiver, also as a point-to-point bidirectional transceiver, with connection arrangements to subscribers, users, and / or client a.k.a members, to-and-from telecommunication providers, or internet providers. Methods of the satellites system include : * Having mechanism and digital functional characteristics and means, and / or provision for celestial navigation using star, and / or celestial navigator for determining satellites' position, course, or distance traveled in relation to the surface of the earth e Having mechanism and digital functional characteristics and means, and / or provision for positioning, velocity, or attitude determination by receiver which interacting with satellite in space for determining location, and speed e Having mechanism and digital functional characteristics and means, and / or provision for control of satellite attitude, whereby signal from remote transmitter control satellites' altitude, using Doppler frequency shift to determine position referencing the magnitude relating to change observed wave cycles per time when satellite and object are moving with respect to each other * Having mechanism and digital functional characteristics and means, and / or provision for 153satellite signal correction, whereby signals sent by the satellite are corrected using signals sent from remote transmitter * Having mechanism and digital functional characteristics and means, and / or provision for beacon or receiver operable for sending or receiving distinctive directive signals, processes sending or receiving radio wave energy, wherein the radio wave energy is transmitted or received from an object in space, in orbit about the earth or transmitted or received the earth * Having mechanism and digital functional characteristics and means, and / or provision for beacon or receiver operable for determining navigation solution using receptive distinctive directive signals for calculating location or orientation of sender based on transmitted signals received by satellite-borne radio wave transmitter, and transmitting by satellite radio beacon positioning system response to device, object, airborne vehicle, waterborne or with watercraft vehicle,and / or earth moving vehicle * Having mechanism and digital functional characteristics and means, and / or provision for beacon or receiver operable for multimode operation in different systems which transmit time stamped messages time-stamped messages, namely, Global Positioning System (GPS), Global Orbiting Navigation Satellite System (GLONASS), or GALILEO navigation signals and frequencies * Having mechanism and digital functional characteristics and means, and / or provision for acquisition or tracking of signals transmitted by the system, comprising receiver means or methods for detecting a system signal or maintaining receipt of a system signal over time. " Having mechanism and digital functional characteristics and means, and / or provision for 154sensor measurement for aiding acquisition or tracking, wherein acquisition or tracking of signals transmitted by the system are facilitated or assisted by the output of a sensor device or element, and the acquisition or tracking of a signal is based on characteristics of the signal's carrier wave * Having mechanism and digital functional characteristics and means, and / or provision for beam steering whereby positions of satellite antennas' beam are changed by electrical means " Having mechanism and digital functional characteristics and means, and / or provision for transmitting, and / or receiving radio wave energy over-the-air (OTA) across freespace [par. 55].

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646